Case 2:20-cv-10789-CCC-MF Document 26 Filed 06/21/21 Page 1 of 1 PageID: 329




                                          Eugene D. Kublanovsky, Esq.
                                             eugene@edklaw.com




                                               June 21, 2021

Via ECF

Hon. Claire C. Cecchi, U.S.D.J.
United States District Court
District of New Jersey
Martin Luther King Building
50 Walnut Street
Newark, NJ 07101

                Re:     Eric Inselberg, et al. v. Brian C. Brook, Esq., et al.
                        Case No. 2:20-cv-10789-CCC-MF

Dear Judge Cecchi:

        We represent Defendants Clinton & Peed PLLC and Timothy R. Clinton in the above-
referenced matter. Defendants’ responses to Plaintiffs’ Amended Complaint are due Wednesday,
June 23, 2021. On behalf of all Defendants, we respectfully request an extension of one week, until
June 30, 2021, to file our responses. Plaintiffs consent to this extension. Defendants have not
previously applied to Your Honor for an extension, although we have previously received a two-week
extension from the Clerk of the Court pursuant Local Rule 6.1(b).

       We thank the Court for its assistance in this matter and remain available to discuss any of the
above at the Court’s convenience.

                                                  Respectfully submitted,




                                                  Eugene D. Kublanovsky

cc: All Counsel of Record




     New York                                                                       New Jersey
 10 East 39th Street                         212.729.4707                          26 Park Street
     12th Floor                             www.edklaw.com                           Suite 2178
New York, NY 10016                                                               Montclair, NJ 07042
